--------------------------------------------------------------------------------

 

Exhibit 10.1


SEPARATION, RELEASE AND CONFIDENTIALITY AGREEMENT


THIS SEPARATION, RELEASE AND CONFIDENTIALITY AGREEMENT (“Agreement”) is made and
entered into on this 31st day of July, 2008 by and between J. Kent Friedman
hereinafter referred to as (“Employee”) and MAXXAM Inc. (hereinafter referred to
as the “Company”).


Employee and the Company have maintained an employer-employee relationship for a
period of time and the now mutually desire to terminate that aspect of their
relationship.
 
Employee and the Company desire to enter into a written separation agreement to
establish their respective rights, duties and obligations and to avoid and
resolve any actual and potential differences between them, including, without
limitation, differences arising out of Employee’s employment with the Company
and the end of that employment.


THEREFORE, in consideration of the mutual promises, conditions and covenants in
this Agreement, the parties hereby agree as follows:


1.      Termination Date. The employment relationship between the parties shall
terminate as of the close of business on July 31, 2008 (the “Termination Date”),
and neither party shall have any further rights or obligations with respect to
or arising from such employment relationship except as provided in this
Agreement or the Separation Agreement Addendum affixed hereto (the “Addendum”).


2.      Severance Payment.  Under the terms of the MAXXAM Inc. Severance Pay
Plan and conditioned upon Employee’s execution of this Agreement, the Company
shall pay Employee sixteen (16) weeks of severance pay at Employee’s base rate
of compensation (the “Severance Payment”).  All necessary taxes and withholdings
will be deducted from this amount.  This sum shall be paid to Employee six
months following the effective date of this Agreement.  (The effective date of
this Agreement is discussed in paragraph 7 below.)  The Severance Payment amount
is included in paragraph 4 of the Addendum.  The severance payment is in
addition to any pension benefits Employee might be entitled to under any Company
defined benefit pension plan in effect at the time of the Termination Date, and
other employee benefits Employee may be entitled to under any Company Plan in
effect at the time of the Termination Date.  Receipt of any pension benefits to
which Employee is entitled shall in no way preclude or reduce Employee’s
entitlement to severance pay in an amount equivalent to the level of severance
benefits which Employee would have otherwise been entitled to under the terms of
the MAXXAM Inc. Severance Pay Plan.


3.      Group Health Insurance Benefits. Under the terms of the MAXXAM Inc.
Severance Pay Plan, the Employee is entitled to up to fifty-two (52) weeks of
continued group health and managed mental health insurance, provided the
Employee pays for 50% of the total cost of the coverage.  Such coverage will
terminate prior to the expiration of the fifty-two weeks if Employee becomes
covered by any other group program.   If after the expiration of this initial
continuation, Employee has not obtained alternative coverage, Employee will be
eligible for the remaining time under the rules of COBRA up to the maximum of 18
months.  The initial period of coverage under the terms of the Severance Plan
counts toward the COBRA eligibility period, which eligibility period shall
commence on the Termination Date.

 

--------------------------------------------------------------------------------

 
 
4.      Stock Options. The Company and Employee acknowledge that (a) Employee
has previously been granted non-qualified stock options/stock appreciation
rights (collectively, the “Options”) pursuant to the Company’s 1994 and 2002
Omnibus Employee Incentive Plans (collectively, the “Option Plans”), as set
forth on Exhibit 2 hereto, and (b) the last column of each page of Exhibit 2
sets forth those Options that are currently outstanding and exercisable or will
become exercisable prior to the Termination Date (collectively, the “Vested
Options”).  The Employee acknowledges that (x) any Options that are not Vested
Options shall be cancelled effective as of the Termination Date, (y)
notwithstanding the terms of the December 1, 1999 Rights Agreement referred to
below, he has until November 30, 2009 to exercise any or all the Options covered
by such Rights Agreement, and (z) notwithstanding the terms of the other Rights
Agreements referred to below, he has until December 31, 2009to exercise any or
all of the Vested Options covered by such other Rights Agreements.  Any Vested
Options not exercised by 5:00 p.m., Houston time, on the applicable termination
dates noted above shall be cancelled immediately thereafter.


In order to exercise any of the Vested Options, the Employee must complete and
sign the exercise form attached hereto as Exhibit 3 and deliver such form to the
Company either:  (i)  by means of U.S. mail, overnight delivery or in person to
the attention of the Corporate Secretary, MAXXAM Inc., 1330 Post Oak Boulevard,
Suite 2000, Houston, Texas 77056-3058, or (ii) via e-mail to both Bernie Birkel
(bernie.birkel@mxmin.com) and Valencia McNeil (valencia.mcneil@mxminc.com),
provided that the form must be received by the Company prior to the  applicable
termination date noted above.  Except as noted in items (y) and (z) of the
immediately preceding paragraph, the Company, Employee and the Options shall
continue to be subject to the terms and provisions of the Option Plans and any
outstanding Rights Agreements between the Company and Employee, including those
dated December 1, 1999, December 18, 2000, December 12, 2001, December 10, 2002,
December 10, 2003, December 20, 2004, December 7, 2005,  December 11, 2006 and
December 17, 2007.


5.      Confidentiality.  Employee acknowledges that in the course of his
employment with the Company, he acquired confidential information of a special
and unique nature and value relating to such matters as the Company’s trade
secrets, strategic plans, programs, confidential reports and communications,
clients and business prospects.  Employee hereby agrees that he shall not, at
any time following the date of this Agreement, except with the prior written
consent of the Company, directly or indirectly, disclose, divulge, reveal,
report, publish, transfer, or use for any purpose, any such information.
           

6.      Release and Waiver. In consideration for the benefits provided above and
in the Addendum, Employee fully and completely releases, waives and discharges
any and all suits, causes of action, demands, claims, charges, complaints,
liabilities, costs, losses, damages, injuries, bonds, judgments, and attorneys’
fees and expenses of any kind, in law or in equity, whether known or unknown
(collectively, “Claims”), arising out of his employment by the Company, or
otherwise, that Employee has ever asserted, or could assert, against the
Company, any other entities that are affiliated with the Company, as well as the
Company’s directors, officers, employees, owners, agents, representatives,
successors and assigns (collectively, “Releases”).  These released Claims are
intended to and do include, without limitation, any and all Claims that Employee
can or could assert against one or more of the Releases for wrongful discharge,
discrimination, harassment, breach of contract, retaliation, defamation or other
torts arising under any federal, state or local law.  These released Claims are
further intended to and do include, without limitation, any and all Claims that
Employee can or could assert against one or more of the Releases under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, ERISA, the Texas
Commission on Human Rights, the Texas Labor Code and any and all laws regulating
employment, wages, back or front pay, employee benefits, compensatory damages,
punitive damages, liquidated damages, attorneys’ fees, and expenses and
costs.  This release and waiver also applies to any Claims brought by any
person, agency or class action under which Employee might have any right or
benefit.  The waivers in this paragraph do not affect Employee’s rights, if any,
under the Company’s benefit plans in accordance with the terms of those plans,
to make a complaint to any state or federal agency with respect to issues
related to Employee’s employment with the Company.


For purposes of this release, waiver and discharge of Claims, Employee expressly
understands and acknowledges that he:


 
A)
has had a full forty-five (45) days within which to consider this Agreement and
the Addendum before executing it;



 
B)
has carefully read and fully understands all the provisions of this Agreement
and the Addendum;



 
C)
has carefully read Exhibit 1 of this Agreement.  As required by the Older
Workers’ Benefit Protection Act for employees age 40 and older, Exhibit 1
contains a list of the job titles and ages of the individuals who are eligible
to receive severance benefits under the MAXXAM Inc. Severance Pay Plan as a
result of the reduction-in-force at MAXXAM Inc., and the job titles and ages of
the individuals who are not eligible;



 
D)
is, through this Agreement, releasing the Company from any and all claims
Employee may have against the Company other than with respect to obligations to
be performed by it hereunder or in the Addendum;



 
E)
knowingly and voluntarily agrees to and voluntarily intends to be bound by all
the terms set forth in this Agreement;



 
F)
was advised and hereby is advised in writing to consider the terms of this
Agreement and the Addendum and consult with an attorney of his choice prior to
executing this Agreement;



 
G)
shall have a full seven (7) days following the execution of this Agreement to
revoke this Agreement and has been and hereby is advised in writing that this
Agreement shall not become effective or enforceable until the revocation period
has expired;



 
H)
will forfeit the Severance Payment and all of the amounts provided for in
paragraph 3 and 6 of the Addendum in the event that he violates the terms of
this Agreement;



I)            
understands that rights or claims under the Age Discrimination in Employment Act
of 1967 (29 U.S.C. § 621 et seq.) that may arise after the date of this
Agreement is executed are not waived; and



 
J)
understands that if the Company did not have this Agreement, the
employee   would not be getting severance pay or the group health insurance
benefits outlined in this Agreement or the benefits set forth in the Addendum.  



7.           Effective Date of Agreement. Employee may revoke this Agreement
during the seven calendar days following the day he signs the Agreement.  The
Agreement will not become effective until the eighth calendar day after Employee
signs it (the "Effective Date").  If Employee wishes to revoke the Agreement, he
must do so in writing and the written notice of revocation must be sent to M.
Emily Madison, Vice President, Finance, at MAXXAM Inc., 1330 Post Oak Boulevard,
Suite 2000, Houston, Texas  77056-3058.  To be effective, the revocation must be
received by Ms. Madison during the seven calendar days after the day Employee
signs this Agreement.


8.      Non-admission of Liability. Employee and Company agree that the fact
that they are making this Agreement or the Addendum does not mean that the
Company has any liability to him.


9.      Choice of Law and Interpretation. This Agreement is made and entered
into in the State of Texas, and shall in all respects be interpreted, enforced
and governed under the laws of the State of Texas.  The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.


10.         Severability of Provisions.  Should any provision of this Agreement
or the Addendum be declared or be determined by any court to be unenforceable or
invalid as drafted, each may and shall be reformed or modified by a court of
competent jurisdiction to the form of an enforceable and valid provision that
achieves, to the greatest extent possible, the result intended by the parties in
drafting and agreeing to the unenforceable and invalid provision.  Should a
court of competent jurisdiction decline to so reform or modify such a provision
or determine that no enforceable and valid provision can be created to achieve
the intended result, the enforceability and validity of the remaining parts,
terms or provisions of this Agreement or the Addendum shall not be affected
thereby and said unenforceable or invalid part, term or provision shall be
deemed not to be a part of this Agreement.


11.         Arbitration.  Any disputes arising in connection with this Agreement
or the Addendum shall be resolved by binding arbitration in accordance with the
rules and procedures of the American Arbitration Association concerning
employment disputes.  Judgment upon any award rendered by the arbitrator may be
entered in any court having jurisdiction of this matter.  Costs of the
arbitration shall be borne equally by the parties.  Unless the arbitrator
otherwise determines, the party that does not prevail in any such action shall
reimburse the prevailing party for the prevailing party’s attorneys’ fees
incurred with respect to such arbitration.


12.         Entire Agreement. This Agreement together with the Addendum sets
forth the entire agreement between the parties, and fully supersedes any and all
prior agreements or understandings between the parties hereto pertaining to the
subject matter hereof, and may only be modified by a subsequent written
agreement that is signed by the parties.


EXECUTED this 31st day of July , 2008.


                               MAXXAM Inc.


                                By: /s/ M. Emily Madison
                                Printed Name:  M. Emily Madison
                                As Its: V.P. Finance




                                Agreed: /s/ J. Kent Friedman
                                Printed Name: J. Kent Friedman

 

--------------------------------------------------------------------------------

 

 Separation, Release and Confidentiality Agreement Addendum


This letter will complement the terms of the Separation, Release and
Confidentiality Agreement of even date (the “Separation Agreement”) annexed
hereto with respect to the termination of your employment with MAXXAM Inc.
(“Maxxam”).
 
1.      Resignation. You will retire from your employment with Maxxam effective
July 31, 2008, but will remain a member of the Board of Directors and related
companies and become a “non-employee Director”.  You will be compensated in a
manner consistent with other non-employee board members.


2.      Titles; Billing.  You will retain the titles of General Counsel and,
subject to Maxxam’s By-Laws, of Vice Chairman of the Board of Maxxam, but will
not be deemed an employee or be entitled to any rights as such.  The law firm
with whom you associate will bill Maxxam for your future services.  You agree to
make yourself available as needed by Maxxam, at your standard hourly billing
rate, at at a 10% discount.


3.      Vested Stock Options.  You will be entitled to retain your existing
64,387 vested stock options/stock appreciation rights (“the Options’) as shown
on Exhibit 2 to the Separation Agreement.  While a participant normally has
three months from date of termination to exercise such Options, you will be
entitled, consistent with the terms of the Separation Agreement and subject to
the approval of the Board of Directors of Maxxam or its Compensation Committee,
to exercise such vested Options until December 31, 2009 (except for the 17,500
Options granted on December 1, 1999 and which must be exercised on or before
November 30, 2009).  All unvested Options will be cancelled as of July 31, 2008.


4. Other Contractual Obligations.  Upon termination from employment, you will be
entitled to receive, in accordance with the pay-out terms shown below (and
subject to applicable IRS regulations and withholding requirements consistent
with the terms of the Separation Agreement), the following amounts:
 
 
Severance Payment (per Section 2 of the Separation Agreement) – 100% of
contractual obligation ($156,923); Termination Date plus six months



 
Capital Accumulation Plan – 100% of vested balance ($550,648); Termination Date
plus six months



 
Supplemental Savings Plan – 100% of accrued balance ($102,363); Termination Date
plus six months; and



 
Unused Vacation time – 100% of balance ($49,038), upon termination

 
5. Retirement Plans.  Upon termination of employment you will be entitled to
receive (in accordance with their terms and consistent with and subject to
applicable IRS regulations), the amounts credited to you in the following:
 
Pension Plan;
Supplemental Employee Retirement Plan; and
401(k) Plan


6.      Video Lottery Terminals.  If, prior to December 31, 2009, (i) the Texas
Legislature allows Video Lottery Terminals (or any reasonable facsimile thereof)
to be utilized at Texas horse and dog tracks, and (ii) if required, such
legislation is approved by the voters, you will receive a cash payment of
either [the remainder of this sentence has been omitted as confidential
treatment is being requested with respect to the balance of such sentence, which
is being filed separately with the Securities and Exchange Commission].  Any
such payment will be made by no later than  (sixty (60) days after the date such
obligation “vests” (i.e., after the legislation is passed if no vote is
required, or after a vote if one is required).  You agree to devote such time to
this effort (without charge for your time for meetings with elected officials in
Houston) as Maxxam may request.


7.      Miscellaneous.  You have acknowledged that you have consulted with your
own counsel with respect to the Agreement and this Addendum.  We expect that you
will not be required to spend more than 20% of your time (compared to the amount
of time devoted to Maxxam matters during the final 36-month period of your
employment with Maxxam) for Maxxam legal matters.  Nonetheless, you have agreed
to assume the risk of any determination by government authorities as to the
termination of your status as a Maxxam employee.


 
If the foregoing is in accord with your understanding of our agreement, kindly
sign and return to Emily Madison the enclosed copy of this letter, which will
become effective upon effectiveness of the Separation Agreement.
 
MAXXAM Inc.


By:         /s/ Charles E.
Hurwitz                                                                           
         Charles E. Hurwitz, CEO




Agreed:  /s/ J. Kent
Friedman                                                                           
  J. Kent Friedman





 
W:\Corporate\BIRKEL\0229MIS8.Exhibit 10.1.BLB.DOC
 
 

--------------------------------------------------------------------------------

 
